DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 26-50 are pending and have been examined in this Office Action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 

Claim Interpretation
The term “vehicle type” is being interpreted in view of the specification and further in view of claims 34 and 44 and are therefore not indefinite based on this interpretation.   

Claim Objections
Claims 33 and 43 are objected to because of the following informalities:  These claims appear to missing a verb in the last clause i.e., “wherein the year, make and model are determined based on the outline of the vehicle”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 33-36, and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Chaney US 2017/0300761 and Schilling US 6,898,519.

	Regarding claims 26, 36, and 47, Geelen discloses a computing device, method, and machine readable medium for vehicle navigation comprising: 

Geelen discloses a recognition circuit to determine characteristics of a vehicle in order to appropriately route the vehicle (see page 6 lines 1-8 and 30-34, wherein the navigation device receives a vehicle type to determine, for example, clearance restrictions); and 
Geelen fails to explicitly disclose however Chaney teaches retrieve vehicle data associated with a vehicle; determine a vehicle type based on the retrieved vehicle data; and determine dimensions of the vehicle based on the retrieved vehicle data; (in at least 
a navigation circuit to: 
retrieve a navigation route for the vehicle, the navigation route being between a starting location and a destination location (see page 7 lines 13-page 9 line 12, wherein a starting location and destination location are selected and a route is selected or chosen based on the starting destination and location);  
modify the navigation route based on the determined vehicle type and the determined dimensions (see page 6 line 30-33 and page 7 line 13- page 9 line 12, wherein the route is modified and built based on the route selection criteria and clearance for the transport mode or vehicle as selected and furthermore, page 11 lines 7-22); and 
cause a display of a portion of the modified navigation route associated with a current location of the vehicle (see page 10 lines 29-33 and display 28).

Geleen further discloses providing an indication of a safe speed and a speed limit (in at least page 8, line(s) 16-17).  Geleen fails to explicitly disclose however Schilling 

Regarding claims 33 and 43, the combination of Geleen, Chaney, and Schilling teaches the limitations of claims 26 and 36 as shown above.  
Geleen fails to explicitly disclose however Chaney teaches a camera to generate image data, the image data comprising the vehicle data associated with the vehicle, wherein the image data includes an image with an outline of the vehicle, and the vehicle data includes year, make and model of the vehicle, and wherein the year, make and model determined based on the outline of the vehicle (in at least paragraph(s) 21, 26, and 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Schilling into the invention of Geelen with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a camera to identify the vehicle and vehicle dimensions would provide a quick and easy method of establishing vehicle restrictions and ease the burden of the user. 

Regarding claims 34 and 44, the combination of Geleen, Chaney, and Schilling teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses wherein the vehicle type is one of: an automobile, a motorcycle, a truck, a bus, a mini-van, an electric-powered vehicle, a tractor-trailer, or a semi-trailer (see page 6 lines 4-8).

Regarding claims 35 and 45, the combination of Geleen, Chaney, and Schilling teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses wherein to modify the navigation route, the navigation circuit is to: determine the speed limit information associated with the vehicle type; and modify the navigation route based on the determined speed limit information (see page 6 line 30- page 9 line 20, wherein the restrictions based on speed limit between a truck and a car are utilized in determining the route and further the route is to be modified if these segments exist in a route and therefore, based on the speed limit associated with the vehicle type the overall route is modified so that each vehicle meets the requirements).

Regarding claim 46, the combination of Geleen, Chaney, and Schilling teaches the limitations of claim 36 as shown above. Geleen further discloses further comprising: retrieving a time-based road usage restriction associated with a current location of the vehicle along the navigation route; and modifying the navigation route based on the time-based road usage restriction (see page 6 line 30- page 9 line 20, wherein the restrictions based on allowable passage and road closures depending on cargo .

Claims 27-29, 37-38, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Chaney US 2017/0300761 and Schilling US 6,898,519 and further in view of Mielenz US 2016/0240082 A1.

Regarding claims 27, 37, and 48, the combination of Geleen, Chaney, and Schilling teaches the limitations of claims 26, 36, and, 47 as shown above.  Geleen further discloses the navigation circuit determines parking information along the modified navigation route (see page 11 line 29-page 12 line 5).   
Geleen fails to explicitly disclose however Mielenz teaches the navigation circuit determines parking information, based on the vehicle dimensions (in paragraph [0060-0061], wherein a parking lot for a current location of the vehicle is determined based on the geometry of the vehicle as well as a maneuverability parameter).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the parking determination as taught by Mielenz in order to reduce the likelihood of a collision while parking.



Regarding claim 29, the combination of Geleen, Chaney, Schilling, and Mielenz teaches the limitations of claim 27 as shown above. Geleen further discloses wherein to retrieve the navigation route, the navigation circuit is to select the navigation route from a plurality of navigation routes based on the vehicle dimensions (see page 8 line 4-page 9 line 19, wherein a navigation device provides several routes and the routes are rated based on the preferability of the route which includes the type of transport mode/vehicle).  

s 30-31, 39-41 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Chaney US 2017/0300761, Schilling US 6,898,519, and Mielenz US 2016/0240082 A1, and further in view of Wu US 2016/0054144 A1.

Regarding claim 30, the combination of Geleen, Chaney, Schilling, and Mienlenz teaches the limitations of claim 27 as shown above.  Geleen fails to explicitly disclose however Wu teaches the system wherein to modify the navigation route, the navigation circuit is to: determine a vehicle turning radius based on the vehicle dimensions; and modify the navigation route based on the vehicle turning radius, wherein the vehicle turning radius conforms to a maximum turning radius associated with the modified navigation route (in paragraphs [0030-0047] and Figs. 1-7).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the turning radius determination as taught by Wu in order to improve the reliability of a planned route.

Regarding claim 31, the combination of Geleen, Chaney, Schilling, Mielenz, and Wu teaches the limitations of claim 30 as shown above.  Geleen fails to explicitly disclose however Wu teaches wherein the navigation circuit is to display the vehicle turning radius and the maximum turning radius associated with the modified navigation route (in paragraphs [0030-0047] and Figs. 1-7).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle 

Regarding claims 39 and 50, the combination of Geleen, Chaney, Schilling, and Mielenz teaches the limitations of claims 37 and 48 as shown above.  Geleen further discloses wherein the retrieved navigation route is associated with clearance restrictions (see page 6 line 30- page 7 line 4).  Geleen fails to explicitly disclose however Wu teaches height and width restrictions (in paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the height and width limits as taught by Wu in order to improve the reliability of a planned route.

Regarding claim 40, the combination of Geleen, Chaney, Schilling, Mielenz and Wu teaches the limitations of claim 39 as shown above.  Geleen further discloses wherein the retrieved navigation route is modified by said associated clearance restrictions (see page 6 line 30- page 7 line 4).  Geleen fails to explicitly disclose however Wu teaches modifying the navigation route based on the vehicle dimensions, wherein the vehicle dimensions conform to the height and width restrictions of the modified navigation route (in paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the height and width limits as taught by Wu in order to improve the reliability of a planned route.

.


Claims 26, 32, 36, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geleen WO 2006/085740 in view of Bostick US 2017/0076603 and Schilling US 6,898,519.

Regarding claims 26 and 36, Geelen discloses a device and method for vehicle navigation comprising: 

Geelen discloses a recognition circuit to determine characteristics of a vehicle in order to appropriately route the vehicle (see page 6 lines 1-8 and 30-34, wherein the navigation device receives a vehicle type to determine, for example, clearance restrictions); and 

a navigation circuit to: 
retrieve a navigation route for the vehicle, the navigation route being between a starting location and a destination location (see page 7 lines 13-page 9 line 12, wherein a starting location and destination location are selected and a route is selected or chosen based on the starting destination and location);  
modify the navigation route based on the determined vehicle type and the determined dimensions (see page 6 line 30-33 and page 7 line 13- page 9 line 12, wherein the route is modified and built based on the route selection criteria and clearance for the transport mode or vehicle as selected and furthermore, page 11 lines 7-22); and 
cause a display of a portion of the modified navigation route associated with a current location of the vehicle (see page 10 lines 29-33 and display 28).

Geleen further discloses providing an indication of a safe speed and a speed limit (in at least page 8, line(s) 16-17).  Geleen fails to explicitly disclose however Geelen teaches the displayed portion providing speed limit information based on the determined vehicle type and one or more restrictions associated with the modified navigation route based on the determined dimensions (in at least column 2, line(s) 5-11 and 51-63).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Schilling into the invention of Geelen with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Displaying the speed and other restrictions would allow the driver to be able to know the restrictions, thus reducing the user burden and improving safety, as discussed in at least column 2.

Regarding claims 32 and 42, the combination of Geleen, Bostick, and Schilling teaches the limitations of claims 26 and 36 as shown above.  Geleen further discloses inputting vehicle data.  Geleen fails to explicitly disclose however Bostick teaches the system, wherein the vehicle data includes a vehicle identification number (VIN) (in at least paragraph(s) 80; VIN is a well-known vehicle identification information).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle navigation system as disclosed by Geleen with the VIN as taught by Bostick in order to optimally assist in obtaining vehicle restrictions.

Response to Arguments
Applicant’s arguments and amendments, see pages 8-13, filed 08/20/2021, with respect to claim rejections under 35 U.S.C. 101 and 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 101 and 112(b) rejections of the claims have been withdrawn. 
Applicant's arguments, see page 15, filed 08/20/2021, with respect to the 35 U.S.C. 103 rejection of claim 26 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Geelen does not disclose modifying a navigation route based on vehicle type and dimensions, the examiner respectfully disagrees.  Geelen, in the cited sections above, disclose evaluating routes to ensure they are usable for the selected vehicle (page 8, line(s) 22-24) and preferability of route segments are identified, such that after routes are determined, one may be chosen based on the preference for the vehicle type.  Therefore, Geelen disclose modifying the route based on the vehicle type and dimension as discussed in the rejection above.  Further, page 11 discloses re-computation of routes using the same selection criteria.  
Applicant’s remaining arguments, see pages 14-15, filed 08/20/2021, with respect to the 35 U.S.C. 103 rejection of claims 26, 36, and 47, and dependents thereon, and claim 32, specifically, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see page 15, filed 08/20/2021, with respect to the 35 U.S.C. 103 rejection of claim 30 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Wu does not teach determining a turning 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David P. Merlino/Primary Examiner, Art Unit 3669